Exhibit 10.49
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of March __, 2012, by and among WILLISTON BASIN I, LLC, a Nevada limited
liability company (the “Company”), and each undersigned purchaser set forth on
the signature page of this Agreement (the “Purchaser”).  The foregoing parties
are sometimes referred to hereinafter individually as a “Party” or collectively
as the “Parties.”


RECITALS


A.          The Company was formed by the filing of its Articles of Organization
with the Secretary of State of the State of Nevada on February 27, 2012.


B.           The Purchasers desire to purchase membership interest units
(“Units”) of the Company, and the Company desires to issue its Units in exchange
for such investment, in the form of cash; each Purchaser’s investment shall be
considered an initial capital contribution to the Company.


C.           After giving effect to the above-mentioned investment, it is
contemplated that the Purchasers under this Agreement, together with Sionix
Corporation, will constitute the initial members of the Company; if fully
subscribed, Sionix Corporation will hold a 60% interest, with the Purchasers
holding the other 40% interest.


D.           In connection with the foregoing investment, the Company, the
Purchasers, and Sionix are entering into an Operating Agreement in the form
attached as Exhibit A (“Operating Agreement”).


E.           Also in connection with the investment, the Purchasers and the
Company are concurrently entering into an escrow agreement in the form attached
as Exhibit B (the “Escrow Agreement”) to administer the closing of the Unit
purchase transaction under this Agreement.


F.           The Parties hereby specify the terms and conditions of the purchase
of Units of the Company.


THE PARTIES AGREE AS FOLLOWS:
 
1.           Purchase and Sale of Securities.


(a)         The Purchasers hereby agree to purchase an aggregate of 4,000 newly
issued Units of the Company for an aggregate purchase price of $1,350,000 (the
“Purchase Price”).   In connection with said purchase, each Purchaser agrees to
become a member of the Company (“Member”), to be bound by all of the provisions
of the Operating Agreement as amended from time to time (which each Purchaser
acknowledges has been separately delivered to such Purchaser), and that the
Purchaser’s cash purchase price under this Agreement shall be treated as an
initial Capital Contribution (as defined in the Operating Agreement) to the
Company.
 
 
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
(b)         The closing of the sale and issuance to the Purchaser (the
“Closing”) shall take place on the date when the Company’s legal counsel,
Richardson & Patel, LLP (the “Escrow Agent”), receives all of the materials
required pursuant to the Escrow Agreement annexed hereto as Exhibit B,
including, without limitation, immediately available funds via wire transfer or
a certified check equal to each Purchaser’s portion of the Purchase Price as set
forth on the attached Schedule of Purchasers.   The Company may elect, but shall
have no obligation to, conduct a Closing with fewer than all of the Purchasers
listed on the Schedule of Purchasers.  Notwithstanding the form of the Schedule
of Purchasers presented at the time of any offer in connection with this
Agreement, the Schedule of Purchasers shall be amended or modified to reflect
the actual Purchasers and purchased Units at the date of Closing.


(c)         At the Closing, the Company shall cause the appropriate number of
purchased Units to be issued to each Purchaser on the books and records of the
Company, against receipt by the Escrow Agent of a certified bank check or wire
transfer in an aggregate amount equal to such Purchaser’s applicable portion of
the Purchase Price for the Units.


2.           Restrictions on Transfer and Resale; Legends.


(a)         The Units shall be subject to restrictions on transfer pursuant to
the terms of the Operating Agreement if any Purchaser or any transferee of such
Units proposes to sell, pledge or otherwise transfer such Units or any interest
in such Units to any person or entity.


(b)         Each Purchaser understands and acknowledges that the Units are not
registered under the Act (as defined below), and that under the Act and other
applicable laws the Purchaser may be required to hold such Units for an
indefinite period of time.


(c)         If certificates are issued, each certificate representing Units
shall bear the following legends:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”).  ANY TRANSFER OF SUCH SECURITIES SHALL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
SUCH REGISTRATION IS UNNECESSARY FOR SUCH TRANSFER TO COMPLY WITH THE ACT.


THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS OF AN OPERATING
AGREEMENT DATED MARCH __, 2012 (AS AMENDED) BETWEEN THE COMPANY AND THE HOLDER
OF SUCH SECURITIES.  A COPY OF THE OPERATING AGREEMENT CAN BE OBTAINED FROM THE
CHIEF EXECUTIVE OFFICER OR SECRETARY OF THE COMPANY.


 
2
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of Company.   The Company hereby
represents, warrants, acknowledges and agrees as follows:


(a)         Organization.  The Company is duly organized, validly existing and
in good standing under the laws of the State of Nevada and is qualified to
conduct its business as a foreign entity in each jurisdiction where the failure
to be so qualified would have a material adverse effect on the Company.
 
(b)         Authorization of Agreement.  The execution, delivery, and
performance by the Company of its obligations under this Agreement, the Escrow
Agreement, the Operating Agreement, and each other document or instrument
contemplated hereby or thereby (collectively, the “Transaction Documents”) have
been duly authorized by all requisite limited liability company action on the
part of the Company; and this Agreement and the Transaction Documents have been
duly executed and delivered by the Company.


(c)         Binding Effect; Validity.  Each of the Transaction Documents, when
executed and delivered by the Company, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


(d)         Units Validly Issued, Fully Paid, Non-Assessable.  The Units are
duly authorized and, when paid for and issued in accordance with the Transaction
Documents, will be duly and validly issued, fully paid, and non-assessable, free
and clear of all liens.


4.           Representations and Warranties of the Purchaser.  Each Purchaser
hereby separately represents, warrants, acknowledges and agrees that:


(a)         Organization.  If the undersigned Purchaser is an entity, such
Purchaser is duly formed or organized, validly existing and in good standing
under the laws of the state of its incorporation, and is qualified to conduct
its business as a foreign entity in each jurisdiction where the failure to be so
qualified would have a material adverse effect on such Purchaser.
 
(b)         Authorization of Agreement.  Each Purchaser has all requisite power
and authority (corporate or otherwise) to execute, deliver, and perform its
obligations under the Transaction Documents, and the execution, delivery, and
performance by the Purchaser of its obligations under the Transaction Documents
has been duly authorized by all requisite action on the part of the Purchaser
and each such Transaction Document, when executed and delivered by the
Purchaser, shall constitute the valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
(c)         Purchaser Status.
 
 (i)         The undersigned Purchaser meets the criteria to be considered an
“Accredited Purchaser” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).
 
 
3
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
 (ii)         The undersigned Purchaser is acquiring the Units for the
Purchaser’s own account, and not directly or indirectly for the account of any
other person.  Each Purchaser is acquiring the Units for investment and not with
a view to distribution or resale thereof except in compliance with the Act and
any applicable state law regulating securities.
 
 (iii)        The permanent legal residence and domicile of the undersigned
Purchaser, if the Purchaser is an individual, or permanent legal executive
offices and principal place of business, if the Purchaser is an entity, was and
is at the address designated on the signature page of this Agreement signed by
such Purchaser at both the time of the “offer” and the time of the “sale” of the
Units to the Purchaser.
 
 (iv)        The undersigned Purchaser, if a natural person, is age twenty-one
(21) or over.
 
 (v)         The undersigned Purchaser (together with his, her and/or its
advisors) has such knowledge and experience in business, financial and tax
matters including, in particular, investing in private placements of securities
in companies similar to the Company, so as to enable the Purchaser to utilize
the information made available in connection with this offering to: (i) evaluate
the merits and risks of an investment in the Company and to make an informed
investment decision with respect thereto; and (ii) to reasonably be assumed to
have the capacity to protect the Purchaser’s own interests in connection with
the transaction contemplated by this Agreement.
 
(d)         Access to Information.  The undersigned Purchaser has had the
opportunity to ask questions of, and to receive answers from, appropriate
executive officers of the Company with respect to the terms and conditions of
the transactions contemplated hereby and with respect to the business, affairs
and financial plans of the Company.  The Purchaser has had access to such
financial and other information as is necessary in order for the Purchaser to
make a fully informed decision as to investment in the Company, and has had the
opportunity to obtain any additional information necessary to verify any of such
information to which the Purchaser has had access.


(e)         Pre-Existing Relationship.  The undersigned Purchaser further
represents and warrants that it has either (a) a pre-existing relationship with
the Company or one or more of its officers or directors consisting of personal
or business contacts of a nature and duration which enable it to be aware of the
character, business acumen and general business and financial circumstances of
the Company or the officer or director with whom such relationship exists or (b)
such business or financial expertise as to be able to protect its own interests
in connection with the purchase of the Units.


(f)         Compliance.  The undersigned Purchaser has complied with all
applicable investment laws and regulations in force relating to the legality of
an investment in the Units by the Purchaser in any jurisdiction in which he, she
or it purchases the Units or is otherwise subject, and has obtained any consent,
approval or permission required of him, her or it for the purchase of the Units
under such investment laws and regulations.
 
 
4
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
5.           Unregistered Securities.  The undersigned Purchaser acknowledges
that it must bear the economic risk of investment for an indefinite period of
time because the Units have not been registered under the Act and therefore
cannot be sold unless they are subsequently registered under the Act or an
exemption from such registration is available.  The Purchaser acknowledges that
the Company has made no agreements, covenants or undertakings whatsoever to
register any of the Units under the Act.  The Company has made no
representations, warranties or covenants whatsoever as to whether any exemption
from the Act, including, without limitation, any exemption for limited sales in
routine brokers’ transactions pursuant to Rule 144 under the Act, will become
available and any such exemption pursuant to Rule 144, if available at all, will
not be available unless: (a) a public trading market then exists in the
Company’s securities, (b) adequate information as to the Company’s financial and
other affairs and operations is then available to the public, and (c) all other
terms and conditions of Rule 144 have been satisfied.


6.           Tax Advice.  The undersigned Purchaser acknowledges that the
Purchaser has not relied and will not rely upon the Company with respect to any
tax consequences related to the ownership, purchase, or disposition of the
Units.  The Purchaser assumes full responsibility for all such consequences and
for the preparation and filing of all tax returns and elections which may or
must be filed by Purchaser in connection with the holding or disposition of such
Units.


7.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given on the
date of service if served personally or five days after mailing if mailed by
first class United States mail, certified or registered with return receipt
requested, postage prepaid, and addressed to the Company or Purchaser (as
applicable) at the address for such Party set forth on the signature page of
this Agreement, or to such other address as the Party to whom notice is to be
given may have furnished to the other Parties to this Agreement in writing in
accordance with the provisions of this Section.  Any such notice or
communication shall be deemed to have been received (i) in the case of personal
delivery, on the date of such delivery, (ii) in the case of
internationally-recognized overnight courier, on the next business day after the
date when sent and (iii) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.


8.           Amendments.  This Agreement may not be modified or amended, nor may
any provision of this Agreement be waived, except as evidenced by a written
agreement duly executed by the Company and Purchasers holding over 50% (a
“Purchaser Majority”) of the Units issued to the Purchasers under this
Agreement.   Each Purchaser agrees that any such amendment which applies to all
Purchasers shall be effective with respect to all Purchasers upon the consent or
agreement of such Purchaser Majority, regardless of whether some Purchasers did
not consent or agree to such amendment.
 
9.           Binding Effect.  This Agreement shall be binding upon each of the
Parties and their successors and assigns; provided, however, that no Purchaser
may assign any rights or obligations under this Agreement.  The Company may
assign its rights under this Agreement without the prior consent of the
Purchasers.
 
 
5
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  All questions concerning the construction,
interpretation, and validity of this Agreement shall be governed by and
construed and enforced in accordance with the domestic laws of the State of
California without giving effect to any choice or conflict of law provision or
rule (whether in the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California.  In furtherance of the foregoing, the internal law of the State of
California will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.


10.         Jurisdiction.  Any legal action or proceeding with respect to this
Agreement may be brought in the courts of the State of California and the United
States of America located in the City of Los Angeles, California, and, by
execution and delivery of this Agreement, the Company hereby accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts.  Each Purchaser hereby irrevocably waives, in
connection with any such action or proceeding, any objection, including, without
limitation, any objection to the venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.  Each Purchaser hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address as set forth
herein.


11.         Severability.   The Parties desire and intend that the provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited, or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited, or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


12.         Independence of Agreements, Covenants, Representations and
Warranties. All agreements and covenants hereunder shall be given independent
effect so that if a certain action or condition constitutes a default under a
certain agreement or covenant, the fact that such action or condition is
permitted by another agreement or covenant shall not affect the occurrence of
such default, unless expressly permitted under an exception to such
covenant.  In addition, all representations and warranties hereunder shall be
given independent effect so that if a particular representation or warranty
proves to be incorrect or is breached, the fact that another representation or
warranty concerning the same or similar subject matter is correct or is not
breached will not affect the incorrectness of or a breach of a representation
and warranty hereunder.  The exhibits and any schedules annexed hereto are
hereby made part of this Agreement in all respects.


13.         Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart of this Agreement shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement.  Facsimile or PDF (electronically scanned) counterpart signatures
to this Agreement shall be acceptable and binding.
 
 
6
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
14.         Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
15.         Expenses.  Each Party shall pay its own fees and expenses incurred
in connection with the negotiation, execution, delivery and performance of this
Agreement, the Transaction Documents and any document or instrument contemplated
hereby or thereby.
 
16.         Preparation of Agreement.  The Company prepared this Agreement and
the Transaction Documents solely on its behalf.  Each Party to this Agreement
acknowledges that: (i) the Party had the advice of, or sufficient opportunity to
obtain the advice of, legal counsel separate and independent of legal counsel
for any other Party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such Party; and (iii) such Party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion.  Each Party further acknowledges that such Party was not
represented by the legal counsel of any other Party hereto in connection with
the transactions contemplated by this Agreement, nor was he or it under any
belief or understanding that such legal counsel was representing his or its
interests.  Each Party agrees that no conflict, omission, or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied, or
otherwise construed against any other Party to this Agreement on the basis that
such Party was responsible for drafting this Agreement.


17.         Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties pertaining to the purchase of the Units and supersedes all prior
agreements, representations, and understandings of the Parties, oral or written.
 
[Remainder of Page Left Blank Intentionally]
 
 
7
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
SCHEDULE OF PURCHASERS

 
 
8
Securities Purchase Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 

COMPANY: WILLISTON BASIN I, LLC    
a Nevada limited liability company
       
 
By:
              Name:                Title:               Address for Notices:    
         
914 Westwood Blvd., Box 801
     
Los Angeles, CA 90024
             
Facsimile: (704) 971-8401
             
E-Mail: drwells@sionix.com
                  INVESTOR:       
Name of Purchaser
            By:               Name:               Title:              
Address for Notices:
                         

 

  Facsimile:                E-Mail:    

 
 
9
Securities Purchase Agreement

--------------------------------------------------------------------------------